Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered March 8, 2004, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Following his sixth alcohol-related driving arrest, defendant *1161was charged in an indictment with two counts of driving while intoxicated. In full satisfaction of the indictment, he pleaded guilty to one of the charges and executed a drug court contract under which he agreed, among other things, to participate in a drug treatment program. He consented to have sentencing adjourned while he participated in the program. In addition, defendant waived his right to appeal and agreed to a term of imprisonment of 1 to 3 years if he did not successfully complete the program. When defendant was discharged prior to completing the program, he was sentenced to 1 to 3 years in prison. He now appeals.
Inasmuch as the record discloses that defendant entered a knowing, voluntary and intelligent plea and waiver of the right to appeal, we will not review his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Clow, 10 AD3d 803, 804 [2004]).
Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.